Title: To John Adams from Stephen Sayre, 1 November 1780
From: Sayre, Stephen
To: Adams, John


     
      Sir
      St. Petersburg 21 Octr. 1 November 1780
     
     I make no Apology for troubling you with a Letter, because your Excellency must know me by reputation, and because the purport of it is of a public nature. As to myself, I trust, you must be persuaded, there is not an American, now in arms, more ardent in our cause—I am sure none can have more reason to detest the British Government. When I left Great Britain, I did it with a full determination of risqing my life in service, either by Sea or land. Unfortunately, those Gentlemen who directed our affairs on the Continent of Europe, could not agree how I should be employ’d—nor did they give me any reason to hope for release, should I have been made prisoner in my way to America. The hayzard at that time was extremely great—and I well knew that if once I fell into the hands of the English, my treatment must have been fatally cruel—the Idea of a languishing and ignominious confinement before I had opportunity of distinguishing myself, was, I own, insupportable. My former conduct, situation and suffering led me to hope that I could render my Country real Services by staying in Europe—In this my wishes have been extremely disappointed; because I have had no public support. My only consolation is, that, tho’ a private Gentleman, I have render’d our cause somewhat more respectable in many parts of Europe, by Information, as to what we really are; and what our Enemies wish to represent us. In short it requires no great abilities to convince the intelligent of Europe that they are exceedingly interested in our welfare and however I may seem engaged in a private pursuit of commerce, I never lose sight of the public good. On that ground I now give you the following Information—perhaps your powers may admit your improving it to advantage. I am now building four Ships of 900 Tons each—they are after the best English Models: for I have a Russian Carpenter who has work’d five years in Deptford Yard. They are under Russian Noblemen—will have every quality of neutrallity—will be ready to take in goods in June next—perhaps in May. They will probably proceed from hence to France with Hemp &c.—from thence to the French or Dutch Islands &c. &c. Now if you have instructions that may warrant the venture; those Ships, or part of them might be loaded from hence, with such articles as America may demand, directly for St. Eustatia, Curasoa, Martineco, or any other West India Island. The property would be most sacredly cover’d; for the Merchants here who charge the Ship, would never know that it could be for other than Russian Account. A prince Niswisky, and General Borosdin—men of honest fame and of Influence here, are concern’d with me. The General goes in one of the Ships himself. They are promised by the Empress herself, the most decided protection in this trade: and you may suppose I could improve the begining of such a commerce to very good purpose, were I to have the ability to bigin it. Nothing would render her Majesty more pleasure—or make her more our freind. Your answer will greatly oblige me, whither any thing is dicided or not. I have been honor’d with the correspondence of Mr. Sam: Adams, before I left England. Shall ever esteem your Excellency’s freindship. I am with all due respect your most obt. humb Servt
     
      Stephen Sayre
     
     
      Messrs. Delalande and Fynie are my Correspondents in Amsterdam. They are worthy your freindship.
     
    